ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
HydroGeoLogic, Inc.                           ) ASBCA No. 62816
                                              )
Under Contract No. W912QR-12-D-0009           )

APPEARANCES FOR THE APPELLANT:                   Todd M. Garland, Esq.
                                                 Brian J. Vella, Esq.
                                                 Daniel H. Ramish, Esq.
                                                  Smith Pachter McWhorter PLC
                                                  Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Kathleen P. Miller, Esq.
                                                 David C. Brasfield, Jr., Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Mobile

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 15, 2022




                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62816, Appeal of HydroGeoLogic,
Inc., rendered in conformance with the Board’s Charter.

       Dated: August 15, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2